Citation Nr: 0906064	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO. 06-11 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to his service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 until 
December 1966. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The Veteran appeared before the 
undersigned Veterans Law Judge at a Board Hearing held at the 
RO in August 2008. 


FINDINGS OF FACT

1. The Veteran is service-connected for post-traumatic stress 
disorder (PTSD), with a disability evaluation of 70 percent. 

2. The Veteran's service-connected PTSD prevents him from 
securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the establishment of TDIU, due to his 
service-connected PTSD, have been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Merits of the Claim
 
The Veteran essentially contends that his service-connected 
PTSD has made him unable to secure and follow substantially 
gainful employment. 

The relevant law provides that a TDIU rating may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008). 

In considering whether TDIU shall be awarded, marginal 
employment shall not be considered substantially gainful 
employment. Marginal employment generally shall be deemed to 
exist when a Veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person. Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. Consideration shall be given in all claims 
to the nature of the employment and the reason for 
termination. 38 C.F.R. § 4.16(b). 

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of 
Appeals for Veterans Claims indicated that the Board cannot 
deny the Veteran's claim for total rating based on individual 
unemployability without producing evidence, as distinguished 
from mere conjecture, that the Veteran can perform work. 

The Veteran's service-connected PTSD was evaluated at 70 
percent, in a February 2004 rating decision. Therefore, he 
exceeds the minimum schedular criteria for eligibility to be 
considered for TDIU under the provisions of 38 C.F.R. § 
4.16(a). 

The Veteran's VA medical records generally indicate that he 
has had some serious symptoms of PTSD, including serious 
impairment in social and occupational functioning, and that 
he was unable to get a job, as indicated in a July 2001 VA 
examination.  

The Veteran's VA outpatient treatment records generally 
indicate that the Veteran reported feeling disappointment due 
to his inability to find employment since September 2003, as 
indicated in an August 2004 VA outpatient treatment record. 
In November 2004, he also reported that he did not comply 
with suggestions from vocational rehabilitation because there 
were days he did "not feel like getting out of the house."  
At that time, he also complained of pain and restricted 
mobility. 

In a December 2004 letter from the Veteran's VA vocational 
rehabilitation representative, the representative reported 
that the Veteran had not complained of his medical conditions 
worsening or an inability to work during his training program 
in the culinary arts. The representative noted that following 
graduation, during the active job search, the Veteran began 
to miss appointments with the employment contractor assigned 
to help him with his job search, and that the contractor 
reported that the Veteran was not motivated to search for 
work following the receipt of a back settlement of VA 
benefits. The representative further noted that the Veteran 
failed to adequately participate in the program and 
determined that he was not motivated to seek employment or 
appear interested in receiving employment services. His case 
was subsequently closed. The representative further noted 
that in her professional opinion, the Veteran could work in 
either a part-time or full-time situation. 

A VA examination was provided in December 2004. The examiner 
found him to be oriented within normal limits and to have 
appropriate appearance, hygiene, and behavior. His affect and 
mood were abnormal, with disturbances of motivation and mood; 
however, communication was within normal limits. Thought 
processes were appropriate and judgment was not impaired. 
Abstract thinking and memory were also normal. The examiner 
found him mentally capable of managing benefit payments in 
his own best interest. Mentally, he was found not to have 
difficulty performing activities of daily living. He was also 
found unable to establish and maintain effective work and 
social relationships because of his PTSD, though he did not 
have difficulty understanding commands. He did not appear to 
pose a threat of persistent danger or injury to himself or 
others. A GAF of 45 was assessed.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job). See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994. As the December 2004 VA examination assessed a GAF of 
45 was assessed, serious symptoms, including an inability to 
keep a job, are thus indicated.

An August 2005 VA outpatient treatment record indicates that 
the veteran may have been employed for a brief time as a 
truck driver.  A November 2005 VA outpatient treatment 
record, the Veteran reported that he was no longer trying to 
work, because he could not physically tolerate the physical 
demands and pressures of working. 

At his August 2008 Board hearing, the veteran testified that 
he was not currently working and that he had not worked since 
1998.  He testified that he has been unable to work because 
he cannot get along with fellow employees and because the 
medications prescribed for his PTSD made him groggy. 

Although the December 2004 letter from the Veteran's VA 
vocational rehabilitation representative provided a 
professional opinion that the Veteran could work in either a 
part-time or full-time situation, such a determination is 
contradicted by the medical evidence of record and by the 
veteran's credible testimony.  The December 2004 VA 
examination reported that the Veteran was unable to establish 
and maintain effective work relationships.  Additionally, his 
GAF score of 45 is indicative of an inability to work due to 
his service-connected PTSD symptoms. VA outpatient treatment 
records also generally noted that the Veteran has been unable 
to find a job.  In November 2004, he reported that he had 
days where he does not want to get out of the house.  

Overall, the medical and lay evidence of record indicates 
that the Veteran suffers from serious symptoms related to his 
PTSD, which keep him from obtaining substantially gainful 
employment.  As the evidence of record is at least at 
equipoise, the benefit of the doubt rule applies. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). The Veteran's claim for 
TDIU is granted.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to his service-connected disability 
(TDIU) is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


